Citation Nr: 0606144	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  04-03 058A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether the appellant is entitled to Dependents' Educational 
Assistance (DEA) benefits under the provisions of Chapter 35, 
Title 38, United States Code.


WITNESSESES AT HEARING ON APPEAL

The veteran and the appellant, his spouse


ATTORNEY FOR THE BOARD

L. J. Vecchiollo

INTRODUCTION

The veteran served on active duty from July 1963 to April 
1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions from the Atlanta, 
Georgia, and St. Louis, Missouri, Department of Veterans 
Affairs (VA) Regional Offices (RO's).  His claims folder was 
subsequently transferred to the RO in Nashville, Tennessee.  

A videoconference hearing was held before the undersigned in 
May 2004.  A transcript of that testimony has been associated 
with the record.


FINDINGS OF FACT

1.  The veteran served on active duty from July 1963 to April 
1969; he received an honorable discharge.

2.  The veteran was awarded a permanent and total disability 
rating effective March 21, 1989, he was notified of such 
determination on August 13, 1990, and a DEA eligibility 
rating was not prepared at that time.

3.  In April 1999, the RO received the appellant's VA Form 
22-5490, Application for Survivors' and Dependents' 
Educational Assistance.

4.  On June 8, 1999, the RO granted a Certificate of 
eligibility for DEA, with a delimiting date of June 9, 2009, 
which is 10 years from the date DEA was established.  

5.  In July 2003, the RO received the appellant's VA Form 22-
5490, Application for Survivors' and Dependents' Educational 
Assistance.

6.  The RO subsequently denied DEA benefits on the basis that 
her eligibility period expired on August 13, 2000, which is 
10 years from the date the veteran was notified of the 
finding that he was permanently and totally disabled due to 
service-connected disability.

7.  The RO granted DEA in June 1999, which is prior to the 
change in the law, effective December 27, 2001. 


CONCLUSION OF LAW

The criteria for eligibility for DEA benefits under the 
provisions of Chapter 35, Title 38, United States Code, have 
been met.  38 U.S.C.A. §§ 3501(a)(1)(D), 3512(b)(1) (West 
2002 & Supp. 2005); 38 C.F.R. §§ 21.3021(a)(3)(i), 
21.3046(a)(2)(iii), (c) (2005); Pub. L. No. 107-103, § 108, 
115 Stat. 976 (Dec. 21, 2001); Ozer v. Principi, 14 Vet. App. 
257 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In view of the Board's favorable disposition of the claim on 
appeal, as explained below, the Board finds that all 
preliminary notification and development needed to render a 
fair decision in this case has been accomplished.  And even 
if not, this is merely inconsequential and, therefore, 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005) (An error, whether procedural or substantive, is 
prejudicial "when the error affects a substantial right so as 
to injure an interest that the statutory or regulatory 
provision involved was designed to protect such that the 
error affects 'the essential fairness of the 
[adjudication]."  (Quoting McDonough Power Equip., Inc. v. 
Greenwood, 464 U.S. 548, 553 (1984).

In a rating decision issued on August 13, 1990, the veteran 
was found to be permanently and totally disabled, effective 
March 21, 1989.  A DEA eligibility rating was not prepared.  

The appellant applied for DEA in April 1999.  In a June 1999 
decision, the Atlanta, Georgia, RO found that entitlement to 
benefits under Chapter 35 was established, granted a 
Certificate of eligibility for DEA, denied approval for a GED 
course, and granted a delimiting date of June 8, 2009.  The 
record does not indicate that the appellant was subsequently 
notified that this Certificate of eligibility for DEA was 
issued in error.

In July 2003, the appellant applied for DEA for a Bachelors 
of Science degree.  In an undated letter, the RO denied DEA 
benefits on the basis that her eligibility period expired on 
August 13, 2000, 10 years from the date the veteran was 
notified of the finding that he was permanently and totally 
disabled due to service-connected disability.  

The appellant requests DEA benefits.  She testified before 
the undersigned that she had to care for a disabled husband 
and two children, as well as work to help support her family.  
She indicated that, due to these obligations, she could not 
further her education any earlier.  She also noted that she 
was informed in 1999 that she could obtain DEA benefits until 
2009.  She relied on that inaccurate information from the VA 
and waited to start obtaining DEA in 2003.  She noted that in 
2003, she was informed that her delimiting date was in August 
2000.  She maintains that she should not be penalized for 
relying on inaccurate information from the VA.  

Basic eligibility for Chapter 35 benefits is established in 
one of several ways, including being a spouse of a veteran 
who has a total disability permanent in nature resulting from 
a service-connected disability.  38 U.S.C.A. § 3501(a)(1)(D); 
38 C.F.R. § 21.3021(a)(3)(i).  The appellant's eligibility 
for Chapter 35 benefits in this case derives from her status 
as a spouse of a permanently and totally disabled veteran.

According to statute and regulation, eligibility extends 10 
years from whichever of the following last occurs: (a) the 
date on which the Secretary first finds the spouse from whom 
eligibility is derived has a service-connected total 
disability permanent in nature; (b) the date of death of the 
spouse from whom eligibility is derived, who dies while a 
total disability evaluated as permanent in nature was in 
existence; or  (c) the date on which the Secretary determines 
that the spouse from whom eligibility is derived died of a 
service-connected disability.  38 U.S.C.A. § 3512(b)(1).  The 
beginning date of the 10-year period of eligibility for a 
spouse of a veteran with a permanent and total disability 
evaluation effective after October 26, 1986, is the effective 
date of the evaluation or the date of notification of such 
evaluation, whichever is more advantageous to the spouse, if 
the spouse has not chosen another date between either of 
these two dates, which has been is approved by the Secretary.  
38 U.S.C.A. § 3512(b)(1)(A); 38 C.F.R. § 21.3046(a)(2)(iii).

In Ozer v. Principi, 14 Vet. App. 257 (2001), the United 
States Court of Appeals for Veterans Claims (Court) stated 
that 38 U.S.C.A. § 3512(b)(1) determined the eligibility 
period for spouses and surviving spouses.  As noted above, 
that subsection states that the eligibility period ends 10 
years after whichever of three events occurs last.  The Court 
stated that the finding that the veteran has a total service-
connected disability permanent in nature could never be the 
last of these three events since the other two events are 
post-mortem.  For those spouses whose eligibility had been 
determined on the basis that the veteran had a total service-
connected disability permanent in nature, the Court's 
decision has the effect of ending delimiting dates provided 
that there is still Chapter 35 entitlement remaining or if 
Chapter 35 eligibility was just established on that basis.  
The Court invalidated the 10-year limitation provided under 
38 C.F.R. § 21.3046(c).

However, pursuant to Pub. Law 107-103, Congress has 
invalidated Ozer and reinstated a 10-year delimiting period 
in which spouses may, upon first becoming eligible, use 
Chapter 35 spouse benefits, after December 27, 2001.  In this 
case, given that the appellant's DEA eligibility was granted 
in June 1999, the holding in the Ozer case, which ended 
delimiting dates under Chapter 35 cases, applies.  The 
appellant relied on that June 1999 determination that 
notified her that she had until 2009 to use the Chapter 35 
benefits.  She explained that this is why she waited until 
2003 to continue her education.  Therefore, given the facts 
of this unique case, the Board finds that entitlement to 
eligibility for DEA benefits is warranted.  


ORDER

Eligibility for DEA benefits is granted, subject to the rules 
and regulations controlling disbursement of VA Chapter 35 
benefits.



____________________________________________
CHRISTOPHER J. GEARIN 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


